Citation Nr: 1315604	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2012, the Board remanded this matter for further development and it has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

As noted in the Board's November 2012 remand, in May 2012 the Veteran submitted a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  See Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  This matter is again REFERRED to the originating agency for appropriate action. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested his  appeal for service connection for hypertension be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

In a statement received in March 2013, the Veteran explicitly stated that he was withdrawing his appealed claim for service connection for hypertension.  Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claim for service connection for hypertension, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2012).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The appeal of service connection for hypertension, to include as secondary to herbicide exposure and/or service-connected disability, is dismissed. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


